Citation Nr: 1805059	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  06-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified, with anxiety, initially evaluated as 30 percent disabling prior to February 8, 2010, and 70 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Loreain Tolle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and August 2011 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  

In the October 2004 rating decision, the RO in San Juan, Puerto Rico denied the Veteran's claim of service connection for hypertension.  By the August 2011 rating decision, the RO in St. Petersburg, Florida, granted service connection for PTSD and depressive disorder with anxiety, assigning an initial 30 percent disability rating prior to February 8, 2010, and a 70 percent rating from that date.

The Board remanded the service connection claim in April 2012 and January 2015 for further evidentiary development.

In February 2012 and July 2014, the Veteran presented testimony before two Veterans Law Judges (VLJs).  Transcripts of these hearings have been associated with the claims file.  The law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  When two hearings have been held by different VLJ s concerning the same issues, the law requires that the Board form a panel of not fewer than three members of the Board to decide those issues.  38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016).  Thus, a panel of three VLJs has been formed to decide the issues on appeal.  In that regard, the Veteran was informed of his right to appear at a personal hearing before the other panel member but specifically waived this right and asked that the Board proceed with consideration of his appeal.  Arneson v. Shinseki, 24 Vet App 379 (2011).

In June 2017, the Board notified the Veteran that the VLJ who conducted the July 2014 hearing is no longer employed by the Board, and that he has a right to request another optional Board hearing.  However, the Veteran responded in June 2017 that he does not wish to appear at another hearing.  Therefore, the Board proceeds with the appellate consideration of the claims.

The issue of entitlement to an effective date prior to February 8, 2010 for the grant of a total disability rating based on individual unemployability has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter, and is not related to service or to an incident of service origin; nor is it proximately due to, or chronically aggravated by his service-connected diabetes mellitus, type II.

2.  Prior to February 8, 2010, the Veteran's PTSD and depressive disorder, not otherwise specified, with anxiety was manifested by occupational and social impairment comparable to occupational and social impairment with reduced reliability and productivity.

3.  From February 8, 2010, the Veteran's PTSD and depressive disorder, not otherwise specified, with anxiety has been manifested by occupational and social impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  Prior to February 8, 2010, the criteria for an initial rating of 50 percent, but not higher, for PTSD and depressive disorder, not otherwise specified, with anxiety have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

3.  Beginning February 8, 2010, the criteria for a rating in excess of 70 percent for PTSD and depressive disorder, not otherwise specified, with anxiety have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was provided a VA hypertension examination in June 2012 and an addendum opinion was obtained in March 2017, to determine the claimed secondary relationship between the Veteran's hypertension and his service-connected diabetes.  This VA examination was adequate to decide the claim on appeal because the VA examiner reviewed the Veteran's claims file, conducted a clinical examination of the Veteran, and provided a medical opinion addressing the etiology of the Veteran's hypertension, including the claimed secondary relationship to his service-connected diabetes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Throughout the pendency of the appeal, the Veteran has also been provided with examinations for his psychiatric disorder.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the service-connected psychiatric disorder.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected psychiatric disorder since he was last examined in June 2011.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R.  § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.


In compliance with the Board's prior remands, the RO obtained the Veteran's VA outpatient treatment records dated from September 1999 through March 2017, including those relating to his psychiatric hospitalization in February 2010, as well as his records from the Social Security Administration.  The RO attempted to obtain the Veteran's private treatment records from Dr. M.C. on multiple occasions.  Most recently, in a December 2015 letter, the RO requested the Veteran's authorization to obtain these records from Dr. C.  However, in January 2016, the Veteran's agent responded that Dr. C. closed his office and he did not have any additional private treatment records to submit.  As noted above, the Veteran was afforded an adequate examination for his hypertension.  Finally, the translation of the Veteran's private treatment records written in Spanish into English was completed and associated with the record in March 2017.  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remands in April 2012 and January 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearings, the VLJs noted the elements of the claims that were lacking to substantiate the claims for service connection and increased rating, and the hearings focused on the elements necessary to substantiate the claims.  The Veteran was asked questions to ascertain the onset of symptoms, the extent of any in-service event, and any nexus between service and a current disability, as well as the current state of the Veteran's service-connected psychiatric disability, including its functional effects.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

Service Connection

The Veteran contends that he has hypertension as a result of his time on active duty, or alternatively that his hypertension is secondary to his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be presumed for certain chronic diseases, such as hypertension, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. 
§ 3.307, 3.309(a) (2016).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

After carefully reviewing the evidence of record, the Board determines that service connection is not warranted for hypertension on a direct-incurrence basis or on a secondary basis.  Service treatment records do not show findings or complaints of high blood pressure, or treatment for or diagnosis of hypertension.  Nor does the evidence show treatment or diagnosis of hypertension within the presumptive one-year following separation from service.  Therefore, the evidence does not establish that the Veteran experienced chronic symptoms of hypertension during service.  See 38 C.F.R. §§ 3.307, 3.309.

The first evidence of record showing hypertension is dated 1998, approximately 25 years after separation from service.  An April 1998 private treatment record from Dr. C. shows an impression of hypertension.  Subsequent VA and private treatment records reflect that he continues to be treated for hypertension.  

Regarding the etiology of the Veteran's hypertension, Dr. C. wrote in a November 2004 letter, that arterial hypertension was found to be of secondary nature as a result of the Veteran's diabetes mellitus, type II, as per his diagnosis of December 1998.  However, because Dr. C. provided no rationale for his opinion, the Board affords no probative value to the 2004 medical opinion.  See generally Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without an underlying rationale); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The record also includes negative VA medical opinions.  In May 2003, a VA examiner noted diagnoses of type 2 diabetes mellitus and arterial hypertension.  The examiner noted that arterial hypertension was not etiologically related to diabetes mellitus except in the case of diabetic nephropathy, which was not documented in the Veteran's case.  However, the examiner failed to offer an opinion as to whether the Veteran's hypertension had been aggravated by his diabetes mellitus or whether the disorder was directly linked to his time in service.  

To rectify this omission, the Veteran was provided an additional VA examination in June 2012, pursuant to the Board's April 2012 remand.  The June 2012 VA examiner noted that the Veteran's service treatment records were silent as to any findings of high blood pressure.  The only blood pressure reading recorded in the service treatment records were 120/80 on his pre-enlistment examination in July 1967 and 130/80 on his October 1973 separation examination; neither recordings met the criteria for hypertension.  

The examiner opined that the hypertension when first diagnosed in 1998, 25 years following military discharge, was most likely secondary to alcoholism, a condition well-documented in the medical literature as benign a cause of hypertension.  The examiner added that the Veteran's condition was best characterized now as benign essential hypertension easily controlled by medication while not imbibing alcohol, but caused also in part by nicotine due to cigarette smoking, a condition also well documented in the medical literature as being a pharmacological cause of hypertension.  Concerning this, the Veteran reported currently smoking cigarettes; he used half a pack a day for the past 50 years.  He currently did not drink alcohol but used to drink alcohol in the past12 years.  

The examiner further opined that hypertension was neither caused by nor contributed to by the Veteran's service-connected diabetes mellitus given his normal urinary protein levels.  The examiner also reviewed Dr. C's opinion and concluded that it was impossible to determine whether the Veteran's diabetes mellitus originally contributed to hypertension without resorting to speculation, as no urinary protein level data at the time of initial diagnosis was present in the record.  

However, in rendering this opinion, the examiner did not provide a clear discussion of whether the Veteran's hypertension had been worsened by his diabetes mellitus.  Thus, an addendum opinion was sought in March 2017 pursuant to the Board's January 2015 remand.  This VA opinion included a clear opinion that the Veteran's hypertension had not been aggravated by his service-connected diabetes.  The VA examiner noted that regardless of the issue with proteinuria, the Veteran's blood pressure had been well-controlled over the years and was currently very well- controlled on one medication.  The examiner therefore concluded that "[t]he objective evidence finds absence of blood pressure being permanently elevated or that the HTN [(hypertension)] permanently required additional medication after the [d]iabetes diagnosis."

Regarding the casual relationship between hypertension and diabetes, the March 2017 VA examiner added the following explanation:

There is nothing about elevated blood sugar itself that results in HTN.  There is an effect though on the kidneys due to diabetes that is well known (diabetic nephropathy).  When the kidney function becomes impaired due to diabetes, this can result in HTN (due to complicated biochemical mechanisms).  The earliest sign of Diabetic effect on the kidneys is the loss of protein in the urine.  The kidneys' main function is to filter waste out of the blood stream and keep protein and other helpful molecules in the blood.  So, when the kidneys start to lose the molecules into the urine that they should be keeping, like protein, it is known then that they are not functioning properly.  So, generally if there is no protein being "spilled" into the urine, it is assumed that Diabetes has not yet effected (sic) the kidney function.  The veterans BUN and Creatinine remain normal-two usual measures of kidney function.

The Board finds the aggregate of the VA opinions to be persuasive in light of the examiners' expertise in this matter.  The examiners thoroughly reviewed the Veteran's claim file, conducted clinical examinations of the Veteran, and provided  well-reasoned rationale for the conclusions.  For this reason, the Board accords significant probative value to the VA examiners' medical opinions.

The Veteran maintains that his hypertension is secondary to his service-connected diabetes mellitus, type II.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
However, the causation of a cardiovascular disorder falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe his symptoms and their onset, but hypertension is not a simple medical condition, such as a broken leg, because the condition affects the cardiovascular system, which is a condition a lay person cannot perceive through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Where, as here, there is a question of a diagnosis and opinion, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability was caused by service or service-connected diabetes mellitus.  The etiology of hypertension involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  The Veteran has not demonstrated that he has expertise in medical matters.  To this extent, his statements regarding the etiology of his hypertension are of no probative value.

In summary, the most probative evidence of record does not relate the etiology of the Veteran's current hypertension to his military service or his service-connected diabetes mellitus, nor demonstrate that it is chronically aggravated by service-connected diabetes.  Hence, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Regulations require that where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is evaluated as 30 percent disabling for the initial period on appeal, and as 70 percent disabling beginning February 8, 2010, under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign a rating based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran. The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014.  The provisions of this interim final rule apply to claims that had been certified for appeal to the Board prior to August 4, 2014.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  This appeal was certified to the Board in October 2013.  As such, the provisions of DSM-5 are not for application.

In addition to PTSD and depressive disorder with anxiety for which service connection has been established, the record shows additional diagnoses of dysthymia and mood disorder, which are not currently service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and depressive disorder with anxiety and that resulting from his nonservice-connected disorders.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

Prior to February 8, 2010

During a September 2004 VA PTSD examination report, the Veteran reported irritability, insomnia, inability to concentrate, anxiety, restlessness, and recurrent intrusive distressing thoughts about his traumatic experience in the military.  He did not report nightmares or avoidant behavior.  He was currently living with his wife.  He did not report any problems in his social relations.  On mental status examination, the Veteran had adequate hygiene and established eye contact.  He was alert, fully oriented, and in contact with reality.  There was no looseness of association or evidence of disorganized speech, delusions, hallucinations, phobias, obsessions, panic attacks, or suicidal ideas.  His mood was anxious and his affect was broad and appropriate.  His memory was intact and his abstraction capacity was normal.  His judgment was good and his insight was superficial.  PTSD signs and symptoms were mildly interfering with the Veteran's employment functioning and were mildly interfering with his social functioning.  There was no impairment of thought process and communication, and no evidence of inappropriate behavior.  He was able to maintain basic activities of daily living.  The examiner opined that he was not able to identify the signs and symptoms of PTSD and a definite extreme traumatic stressor, and therefore could not establish a link between the stressors and the signs and symptoms of the Veteran's mental disorder.  The diagnosis was anxiety disorder, not otherwise specified (NOS), and a GAF score of 70 was listed.

Private treatment records dated from November 2004 to November 2006 showed the Veteran's report of a lot of aggression and violence, irritability, anger, difficulty sleeping, nightmares, and anxiety.  He was alert and groomed.  His affect and mood were aggressive, depressed, and tearful.  He denied suicidal ideas.  The diagnoses were dysthymia and PTSD.  The Veteran's private psychiatrist wrote in an October 2005 letter that the Veteran had many symptoms of PTSD and long standing depression.  He gave a history of the Vietnam War affecting him emotionally.  He became easily aggressive and was almost always irritable.  He had severe sleeping problems with occasional nightmares.

During a December 2005 VA PTSD examination report, the Veteran reported aggressiveness and crying spells.  On psychiatric examination, the Veteran was disheveled and his psychomotor activity was unremarkable.  His affect was constricted and his attention was intact.  He was fully oriented.  His thought process was logical, goal-directed, and relevant.  His judgment was intact but the Veteran did not understand that he had a problem.  He had moderate sleep impairment.  The Veteran had no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal or homicidal thoughts.  His impulse control was fair.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His memory was normal.  The examiner opined that the Veteran did not fulfill the criteria for symptoms of re-experiencing the traumatic events, avoidance of the stimulus, nor hyperarousal.  The diagnosis was anxiety disorder, NOS, and a GAF score of 70 was listed.  It was noted that the Veteran retired in 2003 due to the closure of the Naval Base.

A November 2007 VA psychiatry note showed anxiety, sleep impairment, nightmares, and irritability.   The Veteran denied problems with concentration and memory, aggressive behavior, impulse control problems, perceptual disturbances, or suicidal or homicidal ideas.  On mental status examination, the Veteran was appropriately dressed and groomed.  His mood and affect were appropriate.  He denied homicidal or suicidal thoughts, racing thoughts, or delusional thoughts.  He was coherent, relevant, and logical.  He did not have loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, disorders of perception, or hallucinations.  He was alert and fully oriented.  His memory and concentration were preserved.  His insight and judgment was fair.  The diagnosis was major depressive disorder, recurrent, and a GAF score of 65 was assigned.

A January 2008 VA psychiatry record noted the Veteran's report of difficulty sleeping and frequent awakening.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, delusions, or mania symptoms.  On mental status examination, the Veteran was appropriately dressed and had adequate hygiene.  His thought process was coherent and logical.  His mood was depressed and his affect was appropriate with full range.  There was no abnormality in perception and he was fully oriented.  His insight and judgment were good.  The diagnosis was mood disorder, NOS, and a GAF score of 60 was assigned.

An August 2008 VA psychiatry note showed that the Veteran identified good family and marital support.  He preferred to stay at home and enjoyed taking care of his yard.  He also participated in a motorcycle club.  He avoided outings and crowded places, and preferred to go out accompanied by his wife.  The Veteran denied any recent hallucinations, panic-like symptoms, or episode of hyperactivity.  He denied suicidal or homicidal ideas.  On mental status examination, the Veteran had good hygiene and good eye contact.  He had normal psychomotor activity.  His mood was dysphoric and affect was congruent.  His thought process was coherent, relevant, logical, and goal-directed with no racing thoughts.  He did not have perceptual disturbances.  He was alert and fully oriented, but had decreased concentration and attention.  He had patchy impaired memory for remote events.  His insight was superficial and his judgment was fair.  The diagnoses were PTSD and mood disorder, NOS, and a GAF score of 60 was assigned.

A May 2009 VA psychiatry note showed depression, irritability, and sleep impairment.  On mental status examination, the Veteran was alert, oriented, cooperative, and well-groomed.  He had fair eye contact.  His speech was clear and productive, his mood was okay, and his affect was blunted.  He denied active suicidal or homicidal ideas or psychosis.  His insight and judgment were good.  The diagnoses were PTSD and mood disorder, NOS.  A GAF score of 60 was listed.

During the July 2014 Board hearing, the Veteran reported symptoms of aggressiveness, homicidal impulse, panic attacks, and social isolation since 2004.  Lay statements from the Veteran, as well the medical evidence, reflect that he was unable to trust other people and feel close to his family.  The Board finds the lay statements to be competent and credible evidence as to symptoms relating to his mental condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating is warranted beginning July 27, 2004, to coincide with the effective date of the grant of service connection.

In this regard, the Board observes that the September 2004 and December 2005 VA examiners both opined that the Veteran did not meet the full criteria of PTSD symptoms and describe the Veteran's psychiatric signs and symptoms as only mildly interfering with his social and occupational functioning.  The Veteran has contended that these VA examinations are inadequate as the VA examiners did not acknowledge his stressful combat experience in service and therefore mischaracterized the nature and severity of his mental disorder.  The Board finds that the September 2004 and December 2005 VA examinations are indeed inconsistent with the clinical findings noted on a June 2011 VA examination report, which show a clear diagnosis of chronic and severe PTSD, and private treatment records showing a diagnosis of PTSD.  While the June 2011 VA examiner stated that there has been an increase in the Veteran's PTSD symptoms and intensifying depression over the past 10 years, the mood symptoms co-existed with PTSD symptoms for many years and the onset of his PTSD symptoms related to his combat experience in Vietnam were described as chronic.  Thus, resolving the doubt in the Veteran's favor, the Board concludes that the Veteran has had PTSD since the date of the initial grant of service connection and the severity of his mental disorder symptoms were more severe in nature than how they were described in the September 2004 and December 2005 VA examination reports.

However, there is no evidence that the Veteran had significant decreases in work efficiency.  To that effect, the June 2011 VA examiner noted that there is no direct linkage between the Veteran's unemployment and PTSD.  The examiner stated while the PTSD symptoms and depression interfere with his ability to obtain employment in terms of motivation or self-presentation, this was just speculative.  Further, the Veteran reported that he retired as a firefighter in the Naval base in Puerto Rico because the Naval base closed in 2003 and "no one wants to dire and (sic) old man."  Therefore, an inability to establish and maintain occupational relationships due solely to PTSD symptoms is not shown.

While the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that had significant impact on the Veteran's social relationships, the evidence, overall shows that he was able to function fairly well in his daily activities.  In other words, the Veteran's tendency for social withdrawal suggests difficulty in establishing and maintaining effective work and social relationships with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11(2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding, that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

The Board also finds it significant that no abnormalities were found with regard to the Veteran's thought processes, speech and communication.  He had no problems with activities of daily living.  The record consistently shows that his thought process was logical, relevant, and goal-directed; his memory and cognition were intact; and his judgment and insight were fair.  He was fully oriented and there were no delusions or hallucinations.  His impulse control was good.  Mental status examination indicated that there was no obvious gross impairment in orientation, attention, and memory.  Thus, deficiencies in the areas of judgment or thinking are not shown.

Other symptoms demonstrative of the level of functional impairment required for a higher 70 percent rating were neither complained of nor observed by medical health care providers, including suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; impaired impulse control; or periods of violence.  The Veteran had not been shown to have symptoms equivalent in nature or severity to the criteria required for a higher rating.  The record showed that the Veteran's disability was found to be consistently manifested by symptoms of depressed mood, anxiety, anger and aggressiveness, nightmares, chronic sleep impairment, intrusive thoughts, irritability, trouble concentrating, avoidance behaviors, and social withdrawal.  The evidence does not otherwise show speech suggestive of disorders of thought or perception, difficulty understanding commands, or impairment of memory, judgment, or abstract thinking.  Prior to February 8, 2010, the Veteran denied current or past suicidal or homicidal ideation.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was clean and had no problem maintaining minimal personal hygiene or activities of daily living.  The evidence also does not show spatial disorientation-the substantial weight of the evidence shows that he was fully oriented.  Such findings are consistent with the rating criteria required for a 50 percent rating, and do not approximate the criteria required for assignment of a 70 percent or higher rating.

The Board has also taken into account that the GAF scores assigned by the Veteran's healthcare providers who examined him for treatment purposes or evaluated him to assess the nature, extent and severity of his mental diagnosis, estimated a GAF score of 60 to 65 which, according to the DSM-IV, denote moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co-workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  During the September 2004 and December 2005 examinations, GAF scores of 70 were given; however as noted above, findings from those examinations are inconsistent with the other clinical evidence of record.  Accordingly, the Board affords those scores little probative value.  The remaining GAF scores assigned during this period reflect mild to moderate symptoms and are consistent with the symptomatology noted, and do not provide a basis for an initial rating in excess of 50 percent for the Veteran's PTSD and depressive disorder with anxiety.

Accordingly, the Board finds that the Veteran's impairment due to PTSD and depressive disorder and anxiety for the period prior to February 8, 2010 was more consistent with a 50 percent rating and that the level of disability contemplated in Diagnostic Code 9411 to support the assignment of a 70 percent rating or higher was absent.

From February 8, 2010

VA psychiatry records show that the Veteran was hospitalized on February 8, 2010 due to deterioration of depressive symptomatology.  The Veteran reported that he had been feeling weak with problems in concentration, crying spells, feelings of guilt, death wishes with recurrent suicidal ideas, and recurrent flashbacks.  He stated on previous occasions when he stopped using medications, he got very irritable, explosive, agitated, aggressive, and developed ideas of harming self and others.  He also described having exacerbations of his PTSD with nightmares mainly at night.  Once he was restarted on medications the symptoms disappeared.  On discharge, the diagnoses were PTSD and mood disorder, NOS, and a GAF score of 60 was listed.  The Veteran denied suicidal ideas or hallucinations.  On mental status examination, the Veteran was alert, oriented, cooperative, and very well-groomed.  He had fair eye contact, and his speech was clear and productive.  His mood was okay and his affect was appropriate.  He denied active suicidal or homicidal ideas or psychosis.  His insight and judgment were good.  He had been very sad and tearful.  He reported remorse, anger, and distrust.  

An April 2010 VA psychiatry noted shows diagnoses of PTSD and mood disorder, NOS, with a GAF score of 45.  On mental status examination, the Veteran was alert, oriented, cooperative, and very well-groomed.  He had fair eye contact, and his speech was clear and productive.  His mood was tearful and his affect was appropriate.  He denied active suicidal or homicidal ideas or psychosis.  His insight and judgment were fair.  He had been very sad and tearful.  He reported remorse, anger, and distrust.  

During a May 2010 VA psychiatric consultation, the Veteran reported verbal abuse toward his wife of 30 years and anger control issues.  He denied perceptual disorders.  He reported self harm ideas, sometimes more than once a month, and avoiding going out in traffic.  On mental status examination, the Veteran was alert and well-groomed, with no delusions, no ideas of reference and no depressive ideas.  He endorsed anger, frustration, loneliness, and irritability.  He denied panic attacks, and suicidal or homicidal ideas.  His affect was broad and his mood was irritable.  He was fully oriented, his memory and judgment were intact, and his insight was fair.

A June 2011 VA psychiatry note showed that the Veteran reported insomnia, nightmares, daytime flashbacks, hypervigilance, irritability, social withdrawal, depression, and suicidal ideation.  On mental status examination, the Veteran's eye contact was good and he was fully oriented.  His memory was intact.  No thought process abnormalities were noted.  He denied homicidal ideation.  He had suicidal ideation without intent or plan.  His mood was sad, and his affect was depressed and irritable.  He understood problems and was able to make informed decisions.  The diagnosis was PTSD and a GAF score of 50 was listed.

The Veteran underwent a VA PTSD examination in June 2011.  He reported symptoms of sad mood, anhedonia/lack of interest, frequent and moderate suicidal ideation, panic attacks, nightmares, sleep impairment, intrusive memories, flashbacks, avoidance behaviors, irritability, hypervigilance, and startle response.  As to social relationships, the Veteran reported that he had a group of other Vietnam veterans whom he trusted and saw frequently but he stayed away from other people.  On psychiatric examination, the Veteran was clean and neatly groomed.  His mood was anxious and dysphoric.  He was easily distracted but fully oriented.  He described suicidal/homicidal ideation with no intent or plan.  There were no delusions, hallucinations, or obsessive/ritualistic behavior.  He understood the outcome of his behavior and that he had problems.  He went through periods of breaking household objects but could refrain from hitting others, even though he felt like it.  He was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  He did not want to leave the house because of his distrust of others and avoidance of people and reminders.  His memory was mildly impaired.  The Veteran was capable of managing financial affairs.  The diagnosis was chronic severe PTSD, and a GAF score of 50 was assigned.  The examiner found that there was no total occupational and social impairment due to PTSD signs and symptoms. 

During VA psychiatry visits in dated July 2011, October 2011, January 2012, April 2012, July 2012, October 2012, January 2013 and April 2013, the Veteran reported depression, social isolation, irritability, nightmares, flashbacks, and insomnia.  On mental status examination, the Veteran was well groomed, pleasant, and cooperative.  His mood was euthymic/mildly depressed, and his affect was full and appropriate.  His speech was linear and coherent.  He did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.  His cognitive functioning was good.

In a September 2013 VA psychiatry note, the Veteran reported depression, irritability, and insomnia.  There was no history of violence or legal problems in the past two years.  On mental status examination, the Veteran's eye contact was good and he was fully oriented.  His memory was intact, and no thought process abnormalities were noted.  He denied suicidal or homicidal ideation.  He understood problems and was able to make informed decisions.  The diagnosis was PTSD and a GAF score of 55 was listed.

In VA psychiatry notes dated December 2013, April 2014, August 2014, and December 2014, the Veteran reported depression, irritability, insomnia, and anxiety.  It was noted that his symptoms had been well controlled.  On mental status examination, the Veteran was well groomed, calm, and cooperative.  His mood was euthymic/mildly depressed and his affect was full and appropriate.  He did not appear to be deeply depressed, psychotic, suicidal, assaultive, or out of emotional control.  His cognitive functioning was good.  

A July 2015 VA psychiatry note showed that the Veteran reported anger outbursts, nightmares, and flashbacks.  He denied suicidal or homicidal ideation, hallucinations, active/overt psychosis, or mania.  On mental status examination, the Veteran's eye contact was adequate.  He was cooperative, calm, and reasonable.  His mood was euthymic and his affect was blunted/restricted/constricted.  His thought process was logical, coherent, organized, and goal-directed; and he had no unusual thought content.  He had no perceptual disturbances.  His insight was adequate and he was responsible for his own actions.  The psychiatrist noted that the Veteran was fairly stable with residual PTSD symptoms.  The diagnoses were PTSD and mood disorder, NOS, and GAF score of 50 to 60 was listed.

VA psychiatry visits in February 2016, May 2016, August 2016, November 2016 and February 2017, the Veteran stated that medications helped to control his anxiety, PTSD, depression, and emotional lability.  He reported nightmares and flashbacks.  He had excessive worries and irrational fears.  He denied suicidal or homicidal ideation, hallucinations, active/overt psychosis, or mania.  On mental status examination, the Veteran's appearance was appropriate and his eye contact was within normal limits.  He was cooperative and calm.  His mood was normal, and his affect was congruent with mood and constricted.  His thought process was logical, coherent, organized, and goal-directed; and thought content was appropriate.  His perceptions were normal.  He was alert and fully oriented.  His insight and judgement were good.  The psychiatrist noted that the Veteran was fairly stable with residual PTSD symptoms.  The diagnoses were PTSD and mood disorder, NOS, and GAF score of 50 to 60 was listed.

Based on the foregoing evidence for the period from February 8, 2010, the Board finds that the functional impairment resulting from the Veteran's PTSD most closely approximates the criteria for a 70 percent disability rating and does not rise to the severity required for a 100 percent rating.  38 C.F.R. § 4.7 (2016).  In this regard, the Board finds that functional impairment comparable to total social and occupational impairment has not been shown in this case.  The Board finds it significant that a June 2011 VA examiner noted that the Veteran's PTSD did not result in total occupational and social impairment.
  
Although the Veteran had significat social impairment, as evidenced by his three divorces and social withdrawal due to distrust of others, he has been able to maintain his marital relationship with his current wife.  He also had a group of other Vietnam veterans whom he trusted and saw frequently.  Additionally, the June 2011 VA examiner opined that there was no direct linkage between the Veteran s unemployment and PTSD, although he was currently not working.  Accordingly, while the Veteran has shown substantial social and occupational impairment, the evidence does not demonstrate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The medical evidence of record also reflects that the Veteran's basic memory and concentration skills were intact with no impairment noted.  His speech was linear and coherent.  His thought process was logical, coherent, organized, and goal-directed.  Nor does the credible lay and medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation to time and place, as reflected by the VA psychiatry notes and the June 2011 VA examination report.  See id.  On mental status examinations, the Veteran was fully oriented and he made good eye contact.  His hygiene and grooming were good.  No evidence of hallucinations, delusions, or specific obsessions, compulsions, phobias, or ritualistic behaviors were present.  There was no evidence of any cognitive impairment.

Additionally, the Veteran's GAF scores ranged from 45 to 60 which reflect moderate to serious symptoms which are in line with the current 70 percent evaluation.   

As such, the evidence does not support a finding of total occupational and social impairment required for a 100 percent rating for PTSD and depressive disorder with anxiety.  Accordingly, considering the evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 70 percent disability rating, and therefore the 70 percent rating is the appropriate rating for the period from February 8, 2010.  38 C.F.R. § 4.7 (2016).

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a higher rating for the Veteran's PTSD and depressive disorder with anxiety, the doctrine is not for application.  See 38 C.F.R. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Prior to February 8, 2010, entitlement to an initial rating of 50 percent, but no higher, for PTSD and depressive disorder, not otherwise specified, with anxiety, is allowed, subject to the regulations governing the award of monetary benefits.

Beginning February 8, 2010, entitlement to an initial staged rating in excess of 70 percent for PTSD and depressive disorder, not otherwise specified, with anxiety, is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



_________________________                                 ________________________
            LANA K. JENG                                                        KRISTI L. GUNN
         Veterans Law Judge,                                                  Veterans Law Judge,
   Board of Veterans' Appeals                                        Board of Veterans' Appeals



Department of Veterans Affairs


